REISSUE OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reissue office action for US Patent 9,841,937, which included original patent claims 1–15.  Applicant requested amendment of the claims on 12/9/2019.  Claims 16–25 are pending. 

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“Applicant seeks a broadening reissue, since Applicant believes the original patent to be partly inoperative or invalid by reason that Applicant/Patentee claimed less than Applicant/Patentee had the right to claim in the patent. At least one example upon which this reissue is based lies in the fact that the claims include unnecessary limitations. For example, claim 1 includes the limitations of “a second support located on a rear surface of the fourth region” which are unnecessary and have resulted in Applicant's having claimed in the original patent less than Applicant had the right to claim.” (12/9/2019 declaration p. 2).

Specification
The amendment to the specification filed 12/9/2019 has not been entered for the following reasons
It requests that the proposed paragraph be inserted, yet it should be replacing the existing paragraph titled “CROSS-REFERENCE TO RELATED APPLICATION” at column 1 lines 6–9.
It fails to include the proper formatting required by 37 CFR 1.173 which states:
“(d)(2) The matter to be added by reissue must be underlined”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16–25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16, there is no support found for the claimed regions and their relative smaller sizes.  The disclosure states that certain regions are “substantially the 
Claims 18 and 20, there is no support found for a support below or supporting the third region.  The disclosure teaches support below first and fourth regions.  See FIG 1A.
Claim 25, there is no support found for the first and third regions to be overlapped.  The disclosure teaches that first region and fourth region are overlapped, as in FIG 5A.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 17 and 21–23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 is confusing in claim scope.  It is a display (device) claim setting forth structure, yet the claim includes what appear to be method steps (second region and third region display an image).  These steps appear to represent methods of using the device rather than the structure of the device that makes displaying an image possible.
See MPEP 2173.05(p)(II), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 
Claims 21–23 are confusing in claim scope.  Each is a display (device) claim setting forth structure, yet each claim includes what appears to be a method step (panel provides an image).  

35 USC § 251 Rejections
Claims 16–25 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is detailed elsewhere in this office action, see “Claim Rejections - 35 USC § 112”.

Claims 16–25 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the 
MPEP 1412.02(I) describes the following three step test for determining whether impermissible recapture exists.  See also the flowchart in MPEP 1412.02(VI).
(1) Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) Determine whether the reissue claims were “materially narrowed” in other respects, so as to avoid the recapture rule.

Steps (1) and (2)
During the prosecution of 14/843,820 and subsequent to an art rejection, applicant added/argued1 the following claim limitation(s) in seeking allowance of the application:

Prosecuted Claim(s)
Surrender Generating Limitation (SGL) 
2/1/2017
1
SGL 1 – “and ii) the second and third regions are unsupported”
5/23/2017
1
SGL 2 – “wherein the second configuration is a configuration in which: i) the first region and the second region oppose each other with the first support therebetween and ii) the third region and the fourth region oppose each other with the second support therebetween”


Pending reissue claims 16–25 are each broadened in a manner related to the Surrender Generating Limitation (SGL).  
Reissue Claim(s)
SGL(s) missing
16–25
SGL – 1
SGL – 2


Step (3)
Each independent claim eliminates the surrendered subject matter in its entirety.  Therefore there is no “material narrowing” present.  As per MPEP 1412.02(II)(C), “[i]f surrendered subject matter has been entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.”  The flowchart likewise instructs the Examiner to “Make recapture rejection” when the final flowchart inquiry results in 

    PNG
    media_image1.png
    156
    343
    media_image1.png
    Greyscale


	
Claims 16–25 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is detailed elsewhere in this office action, see “Claim Rejections - 35 USC § 112”.

Claim Rejections - 35 USC § 102 & § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16–20 and 22, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0247252 (Lee '252).
16. A foldable display, comprising: 
“A flexible display device” (Lee '252 at ABSTRACT).
a display panel comprising a first display region, a second display region adjacent to the first display region and having an area larger than that of the first display region, and a third display region adjacent to the second display region and having an area smaller than that of the second display region; 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
[Lee '252 – FIG. 4(a)]
	Looking at FIG. 4(a) of Lee '252, the region S2 is taken to represent the first 
wherein, the display panel is configured to be arranged in a folded configuration and a unfolded configuration, and 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
[Lee '252 – FIG. 4(d) & (e)]
	FIG. 4(a) represents an unfolded configuration while 4(d) and 4(e) represent folded configurations.
the first to the third display regions are exposed to an outside of the display panel in the folded configuration.
	In FIG. 4(d), each of the three regions are “exposed to an outside” of the display, as their surfaces are visible to and can be seen by the user.  Additionally, if no fold were made at central virtual foldline 32, then the otherwise fully-folded display would appear as follows, exposing the first, second and third to the outside: 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


17. The foldable display of claim 16, wherein the first display region, the second display region, and the third display region display an image through a continuously extended area.


18. The foldable display of claim 16, further comprising, a first support disposed below the first display region; and a second support disposed below the third display region.
“a flexible substrate formed of a foldable plastic material or a metal foil, such as stainless steel (designated as SUS, ASTM and/or AMS) or the like, a pixel unit formed on the substrate, and a passivation film” (Lee '252 ¶ 0052).
	The substrate below the pixel unit provides support.  The substrate is present below the first region and below the third region, thus providing a first and a second support below the first and third regions, respectively.

19. The foldable display of claim 18, wherein the first support is disposed between the first display region and the second display region in the folded configuration, the second support is disposed between the third display region and the second display region in the folded configuration.
	When folded as follows, the first support is disposed between the first and second regions and the second support is between the third and second regions.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


20. The foldable display of claim 18, wherein the first support supports the first display region in the unfolded configuration, and the second support supports the third display region in the unfolded configuration.
When unfolded, the first support provides support to the first region and the 

22. The foldable display of claim 16, wherein the display panel provides an image through the first display region, the second display region and the third display region in the unfolded configuration.
“The active area setting unit 22 may set the whole area of the display unit as an active area when the flexible display device 10 is unfolded” (Lee '252 ¶ 0060).

24. The foldable display of claim 16, wherein the display panel is further configured to be arranged in a bended configuration in which the second display region of display panel is bent.
“the flexible display device 10 is flexible and may be folded or rolled” (Lee '252 ¶ 0051).

25. The foldable display of claim 24, wherein the first display region and the third display region are overlapped each other in the bended configuration.
Given that the display is configured to be folded as follows:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

and that the entire display is flexible and may be rolled/bent (¶ 0051), the display is therefore configured to be in a bent configuration with the first and third regions overlapped as follows:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee '252.
21. The foldable display of claim 16, wherein the display panel provides an image through the second display region in the folded configuration.
	Lee '252 teaches that an image can be shown across the entire display (including the second region) when unfolded and then, upon detection in the fully folded configuration, the display can be limited to the exposed region(s).
“an image can be displayed on the whole area of the display unit to display the image to the user” (Lee '252 ¶ 0055).
“the first active area S1 of the display unit between the third folding line 33 and the one side 13 of the flexible display device 10 may be exposed outwards, and the exposed first active area S1 of the display unit may display an image thereon in a direction 40. In addition, the second active area S2 of the display unit between the first folding line 31 and the other side 14 of the flexible display device 10 may also be exposed outwards, and the exposed second active area S2 of the display unit may display an image thereon in a direction 41” (Lee '252 ¶ 0090).
	Lee '252 does not describe what portions of the display would be active if a user were to fold the display along fold lines 31 and 33, but not at 32.  This would provide a folded configuration as below.  

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill before the effective filing date of the invention to have detected such a folded configuration and 

23. The foldable display of claim 16, wherein the display panel provides an image through the first display region, the second display region and the third display region in the folded configuration and the unfolded configuration.
See rejection for claims 21 (folded) and 22 (unfolded), respectively.

Claims 16–25 are alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0231203 (Dobelbower).
16. A foldable display, comprising: 
“The present invention relates in general to apparatus for presentation or display of planar or sheet material” (Dobelbower ¶ 0002).
a display panel comprising a first display region, a second display region adjacent to the first display region and having an area larger than that of the first display region, and a third display region adjacent to the second display region and having an area smaller than that of the second display region; 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	Dobelbower describes an prior art presentation apparatus.  The first region is met by 26, second region by 28 and 30 and third region by 32.  
wherein, the display panel is configured to be arranged in a folded configuration and a unfolded configuration, and 
“enabling the planar blank to be folded upon itself in a pleated configuration, and unfolded and re-folded” (Dobelbower ¶ 0016).
the first to the third display regions are exposed to an outside of the display panel in the folded configuration.
	Either side of the panels are capable of displaying content and therefore when folded, the first, second and third regions would be exposed.
 
17. The foldable display of claim 16, wherein the first display region, the second display region, and the third display region display an image through a continuously extended area.
“a plurality of upright-oriented planar surfaces for the positioning and display of planar exhibit materials” (Dobelbower ¶ 0016).

18. The foldable display of claim 16, further comprising, a first support disposed below the first display region; and a second support disposed below the third display region.
“a monolithic blank having outer layers 102, 104, and an inner layer 106 of corrugated material” (Dobelbower ¶ 0043). 
	The inner layer below the outer layer provides support.  The inner layer is present below the first region and below the third region, thus providing a first and a second support below the first and third regions, respectively.

19. The foldable display of claim 18, wherein the first support is disposed between the first display region and the second display region in the folded configuration, the second support is disposed between the third display region and the second display region in the folded configuration.
When folded as follows, the first support is disposed between the first and second regions and the second support is between the third and second regions.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


20. The foldable display of claim 18, wherein the first support supports the first display region in the unfolded configuration, and the second support supports the third display region in the unfolded configuration.
When unfolded, the first support provides support to the first region and the second support provided support to the third region.

21. The foldable display of claim 16, wherein the display panel provides an image through the second display region in the folded configuration.
“The present invention relates in general to apparatus for presentation or display of planar or sheet material” (Dobelbower ¶ 0002).
	Dobelbower is capable of displaying an image on any surface, including on the rear, exposed second region when folded.

22. The foldable display of claim 16, wherein the display panel provides an image through the first display region, the second display region and the third display region in the unfolded configuration.
“a plurality of upright-oriented planar surfaces for the positioning and display of planar exhibit materials” (Dobelbower ¶ 0016).

23. The foldable display of claim 16, wherein the display panel provides an image through the first display region, the second display region and the third display region in the folded configuration and the unfolded configuration.
See rejection for claims 21 (folded) and 22 (unfolded), respectively.

24. The foldable display of claim 16, wherein the display panel is further configured to be arranged in a bended configuration in which the second display region of display panel is bent.
The corrugated cardboard construction is taken to be capable of bending to at least some degree.  Nonetheless, Dobelbower also describes such prior art displays as being made from “paper” and “paperboard” (¶ 0004) which are also capable of being bent.

25. The foldable display of claim 24, wherein the first display region and the third display region are overlapped each other in the bended configuration.
Given that the display is configured to be folded as follows:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

and that the prior art display is also taught to have also been made from “paper” rather than corrugated cardboard (¶ 0004), the display is therefore configured to be in a bent configuration with the first and third regions overlapped as follows:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992


Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture "can occur through arguments alone" . 142 F.3d at 1482, 46 USPQ2d at 1649.